UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2091


ALLEN C. SULLIVAN,

                    Plaintiff - Appellant,

             v.

RUDCO SOUTH, LLC,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Timothy M. Cain, District Judge. (6:17-cv-03477-TMC)


Submitted: February 21, 2019                                 Decided: February 26, 2019


Before DUNCAN, WYNN, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Allen C. Sullivan, Appellant Pro Se. Sarah Patrick Spruill, HAYNSWORTH, SINKLER
& BOYD, PA, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Allen C. Sullivan appeals the district court’s order adopting the magistrate judge’s

recommendations and granting summary judgment to Rudco South, LLC. On appeal, we

confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b).

Because Sullivan’s informal brief does not challenge the bases for the district court’s

disposition, Sullivan has forfeited appellate review of the court’s order. See Jackson v.

Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important

document; under Fourth Circuit rules, our review is limited to issues preserved in that

brief.”). Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2